Schedule A Series of Trust for Advised Portfolios Institutional Class Expense Cap Investor Class Expense Cap Ziegler Strategic Income Fund 0.95% 1.05% Series of Trust for Advised Portfolios Class A Expense Cap Class C Expense Cap Institutional Class Expense Cap Ziegler FAMCO Covered Call Fund 1.24% 1.99% 0.99% TRUST FOR ADVISED PORTFOLIOS on behalf of the series listed on ScheduleA ZIEGLER CAPITAL MANAGEMENT, LLC By:Christopher Kashmerick By:Margaret M. Baer Name: Christopher E. Kashmerick Margaret M. Baer Title:President Title: Chief Administrative and Operating Officer Approved by the Board of Trustees: January 27, 2014 Revised Schedule A Last Approved by the Board of Trustees: August 19, 2015 1
